Laughlin, J.:
This is a suit in equity to rescind an executed contract for the sale of land by the defendants to the plaintiff and to recover the consideration paid on account of - false representations affecting the location and value of the premises, which are in the county of Suffolk. The defendants demanded that the place of trial be changed to the county of Suffolk on the ground that it is the proper county for the trial of the issues by virtue of the provisions of section 982 of the Code of Civil • Procedure, which •provides as follows r “ Each of the following . actions must be tried in the county in which the subject of the action Or' some part thereof is situated: an action of ejectment; for the partition of real . property ; for dower; to foreclose a mortgage upon real property, or .upon a chattel real; to compel the determination ,of a claim to *130real property; for waste; for a nuisance; orto procure a judgment directing a conveyance of real property; and every other action to recover or to procure a judgment, establishing, determining, defining, forfeiting, annulling, or otherwise affecting an estate, right, title, lien or other interest, in real property, or a chattel real. But where all the real property, to which the action relates, is situated without the State, the action must be tried, as prescribed in section nine hundred and eighty-four of this act.”
It is contended in behalf of the respondent that the sole object of the action is to recover the consideration paid, and that the title . to the land will be affected only incidentally and that, therefore, the case does not fall within the provisions of the statute quoted. Ho case precisely in point is cited by counsel for either party. The respondent relies on Ely v. Lowenstein, No. 2 (9 Abb. Pr. [N. S.] 42), in which it was held at Special Term that an action to rescind a contract for the purchase of land on the ground of fraud did not. fall within the corresponding provisions of section 123 of the Code of Procedure, but that case involved only the validity of the contract which.had not been consummated by the execution of a conveyance of the premises. The cases of Hogg v. Mack (53 Hun, 463); Barnes v. Barnhart (102 App. Div. 424), and Maier v. Rebstock (68 id. 481) are'also cited in support of the order. Hogg v. Mack (supra) was an action at law to recover the down payment and expenses incurred in the examination of the title to premises which the defendant agreed to convey to the plaintiff. The question presented for decision was whether the title was defective. ■The judgment demanded would not affect a change in the title, and it was held that the case did not fall within this section. The court in that case say that it is not sufficient to bring the case within the . provisions of the section quoted that a question relating to the title of real estate may have to be passed upon in the suit;.that the action must be brought' “ to recover an estate, right, title, lien or other interest in real property or a chattel real,” or “ to procure a judgment affecting such an estate, right, title, lien or other interest ; ” that a judgment for money only would not be such a recovery, and that a judgment affecting such an estate or interest as is . therein referred to is one in an action “ in which the judgment which is sought is one that by its very terms, or by reason of its *131form and by virtue of the express provisions therein contained, will affect the title to real property or some interest therein.” In Barnes v. Barnhart (supra) it was held that the fact that the judgment might require a sale and distribution of the proceeds of real property, the title to which, however, was not in question, was not sufficient to bring the action within this section. Maier v. Rebstock (supra) was an action at law based on a contract of sale "of real property to recover the purchase price according to the express provisions of the contract which contained a clause to the effect that if the vendee should be unable to sell the property at the end of three years at a profit, the defendant would take the property back and pay to the plaintiff the purchase price, together with interest and expenses. It was held that the judgment in the action “ cannot properly contain any provision or direction respecting the real property described in the complaint, or any interest therein,” and that it was immaterial to the plaintiff whether or not the defendant accepted a reconveyance. In the case at bar, however, there can be no recovery without a cancellation of the contract, and although a cancellation of the deed is not demanded without its cancellation in a reconveyance, plaintiff will not be entitled to recover, and, therefore, the necessary effect of the judgment demanded is to affect a change of title by the cancellation of the contract and conveyance. We are of opinion, therefore, that the case falls within the provisions of this section, and that the motion should have been granted.
It follows that the order should be reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
Ingraham, JP. J., McLaughlin, Scott and Dowling, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.